Citation Nr: 0107927	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the rating decision it was noted that a prior rating had 
denied service connection for hearing loss.  Nevertheless, 
the RO decided the claim on de novo review.  The Board has 
recharacterized the issue to reflect that there is a prior 
final rating decision regarding the benefit the veteran is 
seeking.  In light of the determination being made, he is not 
prejudiced by the Board considering the recharacterized issue 
in the first instance.


FINDINGS OF FACT

1.  Service connection for defective hearing was denied by an 
unappealed rating decision of the RO in March 1949, 
essentially on the basis that there was no evidence linking 
any hearing loss to the veteran's active service.

2. The veteran is a combat veteran with known noise exposure; 
evidence submitted
since March 1949 shows that he has a bilateral hearing loss 
of a type associated with noise trauma, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the March 1949 rating 
decision denying service connection for defective hearing is 
new and material, and such claim may be reopened. 38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for a hearing impairment in 
an unappealed March 1949 rating decision.  The RO based its 
denial of the claim upon a failure of the evidence to show 
that any hearing impairment suffered by the veteran was 
incurred in or aggravated by the veteran's period of active 
service.  The veteran received notice of the RO's decision, 
and did not appeal it.  That decision is final.  Prior RO 
decisions are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record prior to the RO's March 1949 decision 
consisted of the veteran's service medical records and a 
photostat of a letter from Dr. E. C. Yates in December 1948.  
The service records show that the veteran was a machine 
gunner on military airplanes and flew numerous combat 
missions.  The RO found that the veteran's ears were normal 
at induction, normal at discharge, and there was no record of 
treatment for an ear disability during service.  The RO 
further found that the evidence of record failed to disclose 
any hearing impairment prior to April 1948, when Dr. Yates 
examined the veteran.  

Since March 1949, the veteran has submitted a lay statement 
from a friend, Madge Adkins, stating that he did not have 
hearing problems before entering service, but had difficulty 
hearing and had to have things repeated for him after his 
return from service.  Also of record is an October 1999 
audiogram, showing that the veteran has moderate mixed 
hearing loss in the right ear and severe mixed hearing loss 
in the left ear.  On audiometric examination at a VA Medical 
Center in December 1999, the diagnosis was mild to moderately 
severe high frequency sensorineural hearing loss in the right 
ear, and moderately severe to severe sensorineural hearing 
loss in the left ear.

To establish service connection for a claimed disability, 
there must be evidence of current disability and evidence of 
a nexus between such disability and disease or injury in 
service.  The evidence previously of record established that 
the veteran has bilateral hearing loss and that in the course 
of his combat missions he likely was exposed to noise trauma.  
Evidence submitted since March 1949 includes the report of an 
audiological evaluation which shows that the veteran's 
hearing loss is sensorineural (a type associated with noise 
trauma) in nature, suggesting the possibility of a nexus to 
the noise trauma in service.  Accordingly, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim and, thus, is new and material 
evidence as defined in 38 C.F.R. § 3.156.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A). 
The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy additional 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and in light of the above 
decision to reopen the claim, further development of the 
evidence is necessary. 

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA audiological examination (with 
audiometric studies, if indicated) to 
determine the etiology of his current 
hearing loss disability.  The veteran's 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically provide an opinion regarding 
whether it is at least as likely as not 
that the veteran's hearing loss, first 
documented in April 1948, is related to 
his known noise exposure during World War 
II service.  The examination report must 
include the rationale for any opinion 
given.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  The RO should then review the record 
and consider all the additional evidence. 
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



